PUBLISHED

               UNITED STATES COURT OF APPEALS
                   FOR THE FOURTH CIRCUIT


                               No. 15-1857


MARLON HALL; JOHN WOOD; ALIX PIERRE; KASHI WALKER,

               Plaintiffs − Appellants,

         and

JOHN ALBRECHT,

               Plaintiff,

         v.

DIRECTV, LLC; DIRECTSAT USA, LLC,

               Defendants – Appellees,

         and

DIRECTV, INC.; DIRECTV HOME SERVICES; DTV HOME SERVICES
II, LLC,

               Defendants.



                               No. 15-1858


JAY LEWIS; KELTON SHAW; MANUEL GARCIA,

               Plaintiffs – Appellants,
           and

JUNE LEFTWICH,

                 Plaintiff,

           v.

DIRECTV, LLC; DIRECTSAT USA, LLC,

                 Defendants – Appellees,

           and

DIRECTV, INC.,

                 Defendant.



Appeals from the United States District Court for the District of Maryland, at
Baltimore. J. Frederick Motz, Senior District Judge. (1:14-cv-02355-JFM;
1:14−cv−03261−JFM)


Argued: October 27, 2016                           Decided: January 25, 2017


Before WYNN, FLOYD, and HARRIS, Circuit Judges.


Reversed and remanded by published opinion. Judge Wynn wrote the opinion, in
which Judge Floyd and Judge Harris joined.


ARGUED: Larkin E. Walsh, STUEVE SIEGEL HANSON LLP, Kansas City,
Missouri, for Appellants. Colin David Dougherty, FOX ROTHSCHILD LLP,
Blue Bell, Pennsylvania, for Appellees. ON BRIEF: George A. Hanson, Kansas
City, Missouri, Ryan D. O’Dell, STUEVE SIEGEL HANSON LLP, San Diego,


                                      2
California, for Appellants. Nicholas T. Solosky, FOX ROTHSCHILD LLP,
Washington, D.C., for Appellees.




                                 3
WYNN, Circuit Judge:

      The Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., requires

covered employers to pay their employees both a minimum wage and overtime

pay, id. §§ 206, 207. In these consolidated cases, two groups of satellite television

technicians (“Plaintiffs”) allege that DIRECTV and DirectSat (collectively,

“Defendants”), through a web of agreements with various affiliated and

unaffiliated service providers, jointly employed Plaintiffs,1 and therefore are

jointly and severally liable for any violations of the FLSA’s substantive provisions.

See 29 C.F.R. § 791.2(a).

      The district court dismissed Plaintiffs’ action on the pleadings, holding that

Plaintiffs failed to adequately allege that DIRECTV and DirectSat jointly

employed Plaintiffs. In so doing, the district court relied on out-of-circuit authority

that we have since rejected as unduly restrictive in light of the broad reach of the

FLSA. Analyzing Plaintiffs’ allegations under the legal standard adopted by this

Circuit and construing those allegations liberally, as we must when ruling on a

motion to dismiss, Wright v. North Carolina, 787 F.3d 256, 263 (4th Cir. 2015),

we conclude that Plaintiffs’ factual allegations state a claim under the FLSA.

Accordingly, we reverse.

      1
         As explained in greater detail below, infra Part I.A., Plaintiffs each bring a
claim under the FLSA against Defendant DIRECTV, with two Plaintiffs bringing a
parallel claim against Defendant DirectSat. For purposes of clarity, the allegations
set out in the Amended Consolidated Complaint are attributed to all Plaintiffs.
                                          4
                                           I.

                                           A.

      Plaintiffs appeal from an order granting Defendants’ motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6). Accordingly, we recount the facts

as alleged by Plaintiffs, accepting them as true and drawing all reasonable

inferences in Plaintiffs’ favor. See E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 440 (4th Cir. 2011).

      As the nation’s largest satellite television provider, DIRECTV engages

thousands of technicians to install and repair satellite systems for customers

throughout the country.     In addition to employing some technicians directly,

DIRECTV controls and manages many technicians through the DIRECTV

“Provider Network.” J.A. 93. According to the Amended Consolidated Complaint

(“Complaint”), this network is organized as a pyramid, with DIRECTV contracting

with certain intermediary entities known as “Home Service Providers” and

“Secondary Service Providers.” J.A. 93–94. These intermediary entities generally

contract with “a patchwork of largely captive entities”—referred to in the

Complaint as “subcontractors”—which in turn contract directly with individual

technicians throughout the country. J.A. 94.

      Following DIRECTV’s acquisition of numerous Home and Secondary

Service Providers, Defendant DirectSat was one of three “independent” Home


                                           5
Service Providers remaining in the DIRECTV Provider Network at the time this

action was initiated.2 In this capacity, DirectSat served as a middle-manager

between DIRECTV and individual technicians who contracted directly with

DIRECTV, as well as between DIRECTV and various subcontractors that hired

individual technicians. Specifically, DirectSat, like the other Home and Secondary

Service Providers, implemented and enforced DIRECTV’s hiring criteria for

technicians, relayed scheduling decisions from DIRECTV to technicians using

DIRECTV’s centralized work-assignment system, and otherwise supervised

technicians under its purview. DirectSat also maintained a “contractor file” for

each of its technicians, which Plaintiffs describe as “analogous to a personnel file”

and which were “regulated and audited by DIRECTV.” J.A. 94–95. And, in

accordance with its agreement with DIRECTV, DirectSat required technicians to

obtain DIRECTV equipment and attend DIRECTV-mandated trainings at

DirectSat facilities.

      Each Plaintiff alleges that, between 2007 and 2014, he worked as a

technician for DIRECTV, an intermediary provider, a subcontractor, or some

combination of those entities. Plaintiffs Lewis and Wood allege that they were

employed by DirectSat, while the five remaining Plaintiffs allege that they worked

      2
        Plaintiffs allege that DIRECTV “regularly infuses these [providers] with
what it labels internally as ‘extraordinary advance payments’” and frequently
acquires providers when “litigation or other circumstances” present a potential
business risk for DIRECTV. J.A. 97.
                                         6
for other providers not named as defendants in this action. During their respective

periods of employment, Plaintiffs were each generally classified by their employer

or employers as an independent contractor. 3     In all instances, each Plaintiff’s

principal job duty was to install and repair DIRECTV equipment.

      Regardless of the identity of Plaintiffs’ nominal employers, DIRECTV

primarily directed and controlled Plaintiffs’ work. In particular, Plaintiffs allege

that DIRECTV was the “primary, if not the only” client of each of the providers

who served as Plaintiffs’ direct employers and was the “source of substantially all

of each [p]rovider’s income.” J.A. 93–94. At the same time, DIRECTV dictated

nearly every aspect of Plaintiffs’ work through its agreements with the various

providers that directly employed technicians.     Among other provisions, these

agreements required that all technicians—and therefore Plaintiffs—pass pre-

screening checks and background checks, review training materials published by

DIRECTV, and become certified by the Satellite Broadcasting & Communications

Association. The agreements likewise required technicians to purchase and wear

DIRECTV shirts, carry DIRECTV identification cards, and display the DIRECTV

logo on their vehicles.     Those who did not satisfy DIRECTV’s eligibility

requirements could not carry out a technician’s primary task: installing and

repairing DIRECTV satellite equipment.

      3
       Plaintiff Hall was initially classified as a direct employee of a provider in
August 2009, but was reclassified as an independent contractor in November 2011.
                                         7
      In addition to these eligibility requirements, DIRECTV, through its provider

agreements, required technicians to receive their work assignments through a

centralized system operated by DIRECTV.          DIRECTV also mandated that

technicians check in with DIRECTV before and after completing each assigned

job, conduct installations and repairs strictly according to DIRECTV’s

standardized policies and procedures, and interact with DIRECTV employees to

activate satellite television service during each installation.     The provider

agreements also authorized DIRECTV employees to exercise quality control

oversight over technicians, categorizing technicians’ work as either compensable

or noncompensable and imposing various compensation-related penalties for

unsatisfactory service. Finally, the provider agreements allowed DIRECTV to

effectively terminate technicians by ceasing to assign them work orders through

the company’s centralized work-assignment system.

                                        B.

      Claiming that they each regularly worked in excess of forty hours per week

without receiving overtime pay while serving as DIRECTV technicians, Plaintiffs

initiated this action in November 2013.4      Specifically, Plaintiffs alleged that


      4
         Plaintiffs pursued their overtime and minimum wage claims, either
collectively or individually, in various federal jurisdictions before their claims
were ultimately transferred to and consolidated in the United States District Court
for the District of Maryland. Hall v. DIRECTV, Nos. JFM-14-2355, JFM-14-3261,
2015 WL 4064692, at *1 n.2 (D. Md. June 30, 2015). In each instance in which
                                        8
Defendants qualified as their joint employers during the relevant period, such that

Defendants’ failure to provide overtime pay for these additional hours violated the

FLSA’s overtime and minimum wage requirements. In addition to their claims

under the FLSA, Plaintiffs allege that Defendants violated three Maryland wage

and hour statutes: (1) the Maryland Wage and Hour Law, Md. Code Ann., Lab. &

Empl. §§ 3-401 et seq.; (2) the Maryland Wage Payment and Collection Law, Md.

Code Ann., Lab. & Empl. §§ 3-501 et seq.; and (3) the Maryland Workplace Fraud

Act, Md. Code Ann., Lab. & Empl. §§ 3-901 et seq.

      Defendants each moved to dismiss Plaintiffs’ Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6). On June 30, 2015, the district court granted

Defendants’ motions and dismissed Plaintiffs’ claims in their entirety. See Hall v.

DIRECTV, Nos. JFM-14-2355, JFM-14-3261, 2015 WL 4064692, at *1 (D. Md.

June 30, 2015).

      In so doing, the district court devised and applied a two-step inquiry to

determine whether Plaintiffs alleged a plausible FLSA joint employment claim.

The court reasoned that the “first question that must be resolved is whether an

individual worker is ‘an employee’” of each putative joint employer within the

meaning of the statute. Id. at *2. Only if Plaintiffs qualified as employees—and

not independent contractors—could the court reach what it deemed the second step

they were previously considered, Plaintiffs’ claims were dismissed without
prejudice. Id.
                                        9
of the inquiry: “whether an entity other than the entity with which the individual

[plaintiff] had a direct relationship is a ‘joint employer’ of [the plaintiff].” Id.

      The district court looked to Schultz v. Capital International Securities Inc.,

466 F.3d 298 (4th Cir. 2006), to determine whether a worker qualifies as an

“employee” within the meaning of the FLSA. Hall, 2015 WL 4064692, at *2.

Schultz, relying on United States v. Silk, 331 U.S. 704 (1947), applied six factors to

determine whether a worker falls within the definition of an “employee” under the

FLSA and, thus, benefits from the statute’s protections. Schultz, 466 F.3d at 304–

05. These factors include: “(1) the degree of control that the putative employer has

over the manner in which the work is performed; (2) the worker’s opportunities for

profit or loss dependent on his managerial skill; (3) the worker’s investment in

equipment or material, or his employment of other workers; (4) the degree of skill

required for the work; (5) the permanence of the working relationship; and (6) the

degree to which the services rendered are an integral part of the putative

employer’s business.” Id. (citing authorities).

      Apparently assuming that Plaintiffs were not purely independent contractors

outside of the FLSA’s scope, the district court went on to consider whether

DIRECTV was Plaintiffs’ “joint employer” for purposes of the FLSA. Hall, 2015
WL 4064692, at *2. In doing so, the district court employed a four-factor test

originally set forth by the Ninth Circuit in Bonnette v. California Health and


                                           10
Welfare Agency, 704 F.2d 1465, 1470 (9th Cir. 1983).           See Hall, 2015 WL
4064692, at *2; see also Roman v. Guapos III, Inc., 970 F. Supp. 2d 407, 413 (D.

Md. 2013). Under this test, the district court considered whether DIRECTV:

(1) had the power to hire and fire the employee; (2) supervised and controlled

employee work schedules or conditions of employment; (3) determined the rate

and method of payment; and (4) maintained employment records. Hall, 2015 WL
4064692, at *2.

      Courts applying the Bonnette test, including the Bonnette Court itself, have

emphasized that no single factor is dispositive in determining whether a particular

entity qualifies as a joint employer. Bonnette, 704 F.2d at 1470; see also Skrzecz v.

Gibson Island Corp., No. CIV.A. RDB-13-1796, 2014 WL 3400614, at *7 (D. Md.

July 11, 2014). Nonetheless, while acknowledging that Plaintiffs “alleged facts

sufficient to show that DIRECTV at least indirectly supervised [Plaintiffs’] work

and directly controlled their schedules,” the district court dismissed this

arrangement as “not surprising” in light of DIRECTV’s interest in maintaining its

goodwill with consumers. Hall, 2015 WL 4064692, at *2. Instead, the district

court observed that the “ultimate test of employment is the hiring and firing of

employees and the setting of their compensation amounts.” Id. Reasoning that

Plaintiffs failed to allege that DIRECTV directly hired or fired technicians working

for its providers or otherwise controlled those technicians’ compensation, the


                                         11
district court concluded that the Complaint did not allege facts sufficient to

establish that DIRECTV jointly employed Plaintiffs. Id.

      Seeking to bolster this conclusion, the district court identified as relevant

other considerations untethered to both the standard articulated in Bonnette and the

similar standard applied by the district court itself. Specifically, the court posited

that “if the entities that were part of the [DIRECTV] Provider System were

undercapitalized and merely charades created by DIRECTV that followed every

suggestion and payment decision made by DIRECTV, that would show, perhaps

conclusively, DIRECTV’s joint employer status.”                Id. (emphasis added).

However, because “nothing . . . implie[d] that the companies in the DIRECTV

Provider Network were undercapitalized or slavishly followed every suggestion

made by DIRECTV in regard to the status and method of payment of the

technicians with whom they had a relationship[,]” the district court concluded that

Plaintiffs failed to state a claim. Id. Instead, the district court found that Plaintiffs’

allegations “show[ed] only that DIRECTV adopted a reasonable business model

that allowed for the decentralization of decision-making authority regarding the

employment of technicians who install its equipment.” Id. According to the

district court, such a “reasonable business model” did not support a finding of joint

employment for purposes of the FLSA. Id.




                                           12
      Having found that Plaintiffs failed to state an actionable FLSA claim against

DIRECTV, the district court summarily concluded that Plaintiffs’ claims under the

Maryland wage and hour statutes also failed. Id. at *3. Specifically, the district

court observed that the definitions of “employer” embraced by the Maryland wage

and hour statutes were either coextensive with or narrower than that set forth under

the FLSA. Id. As such, just as DIRECTV did not qualify as Plaintiffs’ joint

employer under the FLSA, the district court reasoned that the company could not

be held liable as a joint employer in connection with Plaintiffs’ state law claims.

Id. This timely appeal followed.

                                           II.

      We review de novo the district court’s dismissal of a complaint under

Federal Rule of Civil Procedure 12(b)(6). E.I. du Pont de Nemours, 637 F.3d at

440. Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV.

P. 8(a)(2). When ruling on a motion to dismiss, courts must accept as true all of

the factual allegations contained in the complaint and draw all reasonable

inferences in favor of the plaintiff. E.I. du Pont de Nemours, 637 F.3d at 440; see

also Anderson v. Found. for Advancement, Educ. & Emp’t of Am. Indians, 155
F.3d 500, 505 (4th Cir. 1998) (explaining that federal “pleading standards require

the complaint be read liberally in favor of the plaintiff”).


                                          13
      To survive a motion to dismiss, Plaintiffs’ factual allegations, taken as true,

must “state a claim to relief that is plausible on its face.” Robertson v. Sea Pines

Real Estate Co., 679 F.3d 278, 288 (4th Cir. 2012) (quoting Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009)). The plausibility standard is not a probability requirement,

but “asks for more than a sheer possibility that a defendant has acted unlawfully.”

Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(2007)). Although it is true that “the complaint must contain sufficient facts to

state a claim that is plausible on its face, it nevertheless need only give the

defendant fair notice of what the claim is and the grounds on which it rests.”

Wright, 787 F.3d at 263 (internal quotation marks and citations omitted). Thus, we

have emphasized that “a complaint is to be construed liberally so as to do

substantial justice.” Id.

      Under this standard, we reverse the district court’s dismissal of Plaintiffs’

claims for two reasons. First, the district court applied an improper legal test for

determining whether entities constitute joint employers for purposes of the FLSA.

Second, the district court misapplied the plausibility standard set forth in Twombly

and Iqbal by subjecting Plaintiffs to evidentiary burdens inapplicable at the

pleading stage and by failing to credit key factual allegations regarding

Defendants’ control and oversight of Plaintiffs’ work as DIRECTV technicians.

As explained below, when considered under the appropriate joint employment test


                                        14
and the proper standard for Rule 12(b)(6) motions, Plaintiffs’ factual allegations

plausibly demonstrate that DIRECTV and DirectSat jointly employed Plaintiffs

during the relevant period.

                                       III.

      The Department of Labor regulation implementing the FLSA distinguishes

“separate and distinct employment” from “joint employment.”            29 C.F.R.

§ 791.2(a). “Separate employment” exists when “all the relevant facts establish

that two or more employers are acting entirely independently of each other and are

completely disassociated with respect to the” individual’s employment. Id. By

contrast, “joint employment” exists when “employment by one employer is not

completely disassociated from employment by the other employer(s).” Id. When

two or more entities are found to jointly employ a particular worker, “all of the

employee’s work for all of the joint employers during the workweek is considered

as one employment for purposes of the [FLSA].” Id. (emphasis added). Thus, for

example, all hours worked by the employee on behalf of each joint employer are

counted together to determine whether the employee is entitled to overtime pay

under the FLSA. Id.

      Notwithstanding the regulation’s seemingly straightforward language, courts

have long struggled to articulate a coherent test for distinguishing separate

employment from joint employment.         As we have explained, much of this


                                       15
confusion stems from the Ninth Circuit’s decision in Bonnette v. California Health

and Welfare Agency, 704 F.2d 1465 (9th Cir. 1983). Salinas v. Commercial

Interiors, Inc., No. 15-1915, slip op. at 17–18 (argued Oct. 27, 2016). Bonnette

drew on common-law agency principles, as well as the test used to address the

distinct question of whether a particular worker is an employee or independent

contractor, to adopt a multifactor test purporting to differentiate separate

employment from joint employment by focusing on a putative joint employer’s

right to control an FLSA plaintiff’s work. 704 F.2d at 1470. The court identified

four nonexclusive factors to guide this inquiry: “whether the alleged employer (1)

had the power to hire and fire the employees, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate

and method of payment, and (4) maintained employment records.” Id.

      Following Bonnette, a number of courts, including district courts within this

Circuit, have applied this four-factor test to determine whether two or more entities

constitute joint employers under the FLSA. Salinas, No. 15-1915, slip op. at 18–

19 (collecting cases). At the same time, however, several circuits (including the

Ninth Circuit, itself) have liberalized the Bonnette test to reflect Congress’s

original intent for the FLSA to extend protections beyond common-law

employment relationships. Id. at 19–20. As a result, at the time the district court

considered Defendants’ motions to dismiss in this case, courts in various


                                         16
jurisdictions within this Circuit and throughout the country applied numerous,

distinct, multifactor joint employment tests. 5 Id.

      Perhaps reflecting this uncertain state of the law, the district court’s review

of Plaintiffs’ joint employment allegations in this case is somewhat disjointed. As

discussed above, supra Part I.B., the district court began its analysis by proposing

an analytical framework under which it would first decide whether Plaintiffs fell

within the FLSA’s definition of “employee.” Hall, 2015 WL 4064692, at *2.

Apparently assuming, without analysis, that Plaintiffs were employees within the

FLSA’s scope, the court went on to consider whether Defendants qualified as

Plaintiffs’ joint employers under the statute. Id. Applying the four-factor Bonnette

test, the district court concluded that Plaintiffs failed to plausibly allege that

Defendants were their joint employers during the relevant period. Id.

      The district court’s analysis of Plaintiffs’ joint employment claims suffers

from two basic flaws. First, the district court errantly concluded that a worker

must be an employee—as opposed to an independent contractor—as to each

putative joint employer when considered separately for the entities to constitute

joint employers under the FLSA. As a result of this misinterpretation, the district

court incorrectly treated a worker’s status as an employee or independent

      5
        Notably, in another FLSA action, the trial judge in this case applied a five-
factor joint employment test that differed from the Bonnette-based test that he
applied in this case, notwithstanding that the two cases were decided only a few
months apart. See Salinas, No. 15-1915, slip op. at 9–10.
                                          17
contractor as to each putative joint employer as a threshold inquiry to be decided

prior to determining whether the two entities are completely disassociated.

Second, the district court improperly relied on Bonnette to determine whether

Defendants jointly employed Plaintiffs, leading the court to ignore important,

relevant aspects of Plaintiffs’ employment arrangement during their respective

tenures as DIRECTV technicians.6 We discuss each of these errors in turn.

                                           A.

         First, the district court’s treatment of whether Plaintiffs were employees—as

opposed to independent contractors—of DIRECTV and DirectSat as a threshold

question inverted the two-step inquiry we have adopted in FLSA joint employment

cases.

         We addressed the proper order of analysis in FLSA joint employment

actions in Schultz. There, we established a two-step framework for determining

whether a defendant may be held liable for an alleged FLSA violation under a joint

employment theory. 466 F.3d at 305–09. Under this framework, we first must

determine whether the defendant and one or more additional entities shared, agreed


         6
         As previously described, despite its recitation of the Bonnette factors, the
district court’s analysis turned largely on its misapprehension of Plaintiffs’
allegations regarding the degree to which Defendants maintained the authority to
hire and fire or otherwise set the rate of compensation for DIRECTV technicians
like Plaintiffs. In this sense, even assuming that the Bonnette-like test applied by
the district court was the appropriate joint employment test, the district court’s
dismissal of Plaintiffs’ overtime claims was in error.
                                           18
to allocate responsibility for, or otherwise codetermined the key terms and

conditions of the plaintiff’s work. Id.; Salinas, No. 15-1915, slip op. at 29–31.

The second step of the analysis—which asks whether a worker was an employee or

independent contractor for purposes of the FLSA—depends in large part upon the

answer to the first step. Namely, if we determine that the defendant and another

entity codetermined the key terms and conditions of the worker’s employment,

then we must consider whether the two entities’ combined influence over the terms

and conditions of the worker’s employment render the worker an employee as

opposed to an independent contractor.        By contrast, if the two entities are

disassociated with regard to the key terms and conditions of the worker’s

employment, we must consider whether the worker is an employee or independent

contractor with regard to each putative employer separately.

      In adopting this framework, we explained that the joint employment doctrine

is premised on the theory that, when two or more entities jointly employ a worker,

the worker’s entire “employment arrangement must be viewed as ‘one

employment’ for purposes of determining whether the [worker was an] employee[]

or independent contractor[] under the FLSA.” Schultz, 466 F.3d at 307 (quoting 29

C.F.R. § 791.2(a)). In other words, if a worker performs work for two or more

entities that are “not completely disassociated” with respect to that worker’s

employment, 29 C.F.R. § 791.2(a), courts must aggregate the levers of influence


                                        19
over the key terms and conditions of the worker’s employment exercised by all of

the entities when determining whether the worker is an “employee” within the

meaning of the FLSA.        Accordingly, the district court in this case erred by

considering whether Plaintiffs qualified as employees “without first determining

whether a joint employment relationship existed” between DIRECTV, DirectSat,

and Plaintiffs’ other putative joint employers. 7 Schultz, 466 F.3d at 309.

      Focusing first on the relationship between putative joint employers is

essential to accomplishing the FLSA’s “remedial and humanitarian” purpose.

Purdham v. Fairfax Cty. Sch. Bd., 637 F.3d 421, 427 (4th Cir. 2011) (internal

quotation marks omitted) (quoting Tenn. Coal, Iron & R.R. Co. v. Muscoda Local

No. 123, 321 U.S. 590, 597 (1944)). Indeed, a worker who performs services for

two or more entities that are “not completely disassociated” with respect to his

work may not amount to an “employee” protected by the FLSA when his

relationship to each entity is considered separately, but may come within the

statutory definition of an “employee” when his relationships to all of the relevant

entities are considered in the aggregate. By ignoring the relationships between and

among these entities vis-à-vis the worker, the framework deployed by the district

      7
         Schultz acknowledged that in a small subset of cases this sequence of
analyses may be unnecessary, 466 F.3d at 306 n.1, such as when the levers of
influence over the essential terms and conditions of an individual’s work exercised
by putative joint employers would not give rise to an employer-employee
relationship, regardless of whether the putative joint employers’ levers of influence
are considered in the aggregate.
                                         20
court erroneously failed to take account of a worker’s entire employment when

considering whether he or she is covered by the FLSA. This approach departs

from the framework we set forth in Schultz and risks creating significant gaps in

the broad, protective coverage Congress sought to ensure in adopting the FLSA.

      Although our two-step test will, consistent with congressional intent, extend

FLSA protection to individuals who are independent contractors when their work

for each entity is considered separately but employees when their work is

considered in the aggregate, it will not automatically render every independent

contractor who performs services for two or more entities an “employee” within

the FLSA’s scope. Rather, under this two-step inquiry, individuals who bear true

hallmarks of independent contractor status will remain outside of the FLSA’s

scope even if they perform work for two or more entities that are “not completely

disassociated” with respect to those individuals’ work. For instance, two

businesses agreeing to share the services of a single handyman may not be

“completely disassociated” when they arrange for the handyman to perform

services on their premises at mutually acceptable times. But, if the handyman

owns his own tools and provides his own materials, can choose to stop working for

either or both businesses of his own accord, and is not an integral part of either

business’s principal purpose, he may nonetheless remain an independent contractor

for purposes of the FLSA. Accordingly, the businesses, despite their incomplete


                                        21
disassociation, would have no obligations under the FLSA with respect to the

handyman. 8

      Through properly segregating and organizing these two distinct questions,

the analytical framework we embraced in Schultz “leads to a proper determination

of whether, as a matter of economic reality, the [plaintiffs] were dependent on the

joint employers or whether they were in business for themselves.” 466 F.3d at

307. By contrast, by inverting that framework, the district court in this case failed

to consider whether Defendants’ shared influence over Plaintiffs’ day-to-day work

rendered Plaintiffs economically dependent on DIRECTV and DirectSat during

their respective periods of employment, such that Plaintiffs constituted

“employees” under the FLSA.

                                         B.

                                         1.

      Although the district court’s inversion of the two-step Schultz framework

alone would warrant reversal, the district court compounded its error by relying on

Bonnette to consider the sufficiency of Plaintiffs’ joint employment allegations.



      8
        By the same token, a business that is deemed a joint employer under the
FLSA as to some of its workers will not automatically be required to comply with
the FLSA with respect to all of its workers. Some workers may be independent
contractors ineligible for FLSA protection even though they perform services for
the defendant and at least one other entity that is “not completely disassociated”
with respect to the plaintiff’s work.
                                         22
      We recently joined many of our sister circuits in concluding that the

Bonnette Court’s reliance on common-law agency principles ignores Congress’s

intent to ensure that the FLSA protects workers whose employment arrangements

do not conform to the bounds of common-law agency relationships. Salinas, No.

15-1915, slip op. at 21. In instructing district courts not to follow Bonnette, we

emphasized two additional concerns with existing joint employment tests. Id.

Specifically, we explained that these tests: “(1) improperly focus on the

relationship between the employee and putative joint employer, rather than on the

relationship between the putative joint employers, and (2) incorrectly frame the

joint employment inquiry as solely a question of an employee’s ‘economic

dependence’ on a putative joint employer.” Id.

      With this in mind, instead of adopting a previously existing test, we

articulated a new standard that draws on the history and purpose of the FLSA, as

well as the Department of Labor regulation that implements the statute and

recognizes the existence of joint employment arrangements. Id. at 30–32. Under

our framework, the “fundamental question” guiding the joint employment analysis

is “whether two or more persons or entities are ‘not completely disassociated’ with

respect to a worker such that the persons or entities share, agree to allocate

responsibility for, or otherwise codetermine—formally or informally, directly or




                                        23
indirectly—the essential terms and conditions of the worker’s employment.” Id. at

31.

      To assist lower courts in determining whether the relationship between two

entities gives rise to joint employment, we identified the following six,

nonexhaustive factors to consider:

      (1)   Whether, formally or as a matter of practice, the putative joint
            employers jointly determine, share, or allocate the ability to
            direct, control, or supervise the worker, whether by direct or
            indirect means;

      (2)   Whether, formally or as a matter of practice, the putative joint
            employers jointly determine, share, or allocate the power to—
            directly or indirectly—hire or fire the worker or modify the
            terms or conditions of the worker’s employment;

      (3)   The degree of permanency and duration of the relationship
            between the putative joint employers;

      (4)   Whether through shared management or a direct or indirect
            ownership interest, one putative joint employer controls, is
            controlled by, or is under common control with the other
            putative joint employer;

      (5)   Whether the work is performed on a premises owned or
            controlled by one or more of the putative joint employers,
            independently or in connection with one another; and

      (6)   Whether, formally or as a matter of practice, the putative joint
            employers jointly determine, share, or allocate responsibility
            over functions ordinarily carried out by an employer, such as
            handling payroll; providing workers’ compensation insurance;
            paying payroll taxes; or providing the facilities, equipment,
            tools, or materials necessary to complete the work.



                                       24
Id. at 31–32. Further, because the status of a particular employment relationship is

highly fact-dependent, we emphasized that the absence of a single factor—or even

a majority of factors—is not determinative of whether joint employment does or

does not exist. Id. at 32–33.

      Much like its misapplication of the two-step framework set forth in Schultz,

the district court’s reliance on the Bonnette factors in this case rendered the court’s

consideration of Plaintiffs’ joint employment allegations fundamentally flawed and

unduly restrictive.9 In particular, the district court’s control-based analysis omitted

consideration of the relationship between the putative joint employers and thus

ignored important elements of coordination between Defendants, as well as many

of Defendants’ shared levers of influence over Plaintiffs’ work as DIRECTV

technicians. Because the district court applied an improper test in determining

whether Plaintiffs were “separate[ly]” or “joint[ly]” employed, the court erred in

granting Defendants’ motions to dismiss.

                                          2.

      Beyond this initial error, we also reject the district court’s assertion that an

FLSA defendant, like DIRECTV, that does not directly employ a plaintiff is

subject to joint employment liability only if the plaintiff’s direct employer

      9
         Given the confused state of FLSA joint employment case law—and that
this Court had not yet identified factors for courts to consider in distinguishing
separate employment from joint employment at the time the district court rendered
its decision—this error is more than understandable.
                                          25
“slavishly followed every suggestion made by [the defendant] in regard to the

status and method of payment of the [plaintiff].” Hall, 2015 WL 4064692, at *2

(emphasis added). As we explained previously, to determine whether “separate” or

“joint” employment exists, courts must focus on whether putative joint employers

“share, agree to allocate responsibility for, or otherwise codetermine” the essential

terms and conditions of a worker’s employment. Salinas, No. 15-1915, slip op. at

4 (emphasis added). Accordingly, the FLSA does not require that an entity have

unchecked—or even primary—authority over all—or even most—aspects of a

worker’s employment for the entity to qualify as a joint employer. Rather, the

entity must only play a role in establishing the key terms and conditions of the

worker’s employment.

      For this reason, we further reject the district court’s conclusion that for

joint—as opposed to separate—employment to exist, a majority of factors must

weigh in favor of joint employment. Hall, 2015 WL 4064692, at *2 (finding no

joint employment under the four-factor Bonnette test, notwithstanding that

Plaintiffs “alleged facts sufficient to show that DIRECTV at least indirectly

supervised their work and directly controlled their schedules,” because the

remaining three factors weighed in favor of separate employment).                The

Department of Labor’s regulation implementing the joint employment doctrine

requires that the “determination of whether the employment by the employers is to


                                         26
be considered joint employment or separate and distinct employment for purposes

of the [FLSA] depends upon all the facts in the particular case.” 29 C.F.R. §

791.2(a) (emphasis added).      To that end, the nonexclusive factors we have

identified to guide the first step of the joint employment inquiry “offer[] a way to

think about [whether entities are joint or separate employers,] not an algorithm.”

Reyes v. Remington Hybrid Seed Co., 495 F.3d 403, 408 (7th Cir. 2007).

Accordingly, “toting up a score is not enough.” Id. Rather, “one factor alone”—

such as DIRECTV’s supervision and control of Plaintiffs’ schedules—can give rise

to a reasonable inference that plaintiffs will be able to develop evidence

establishing “that two or more persons or entities are ‘not completely

disassociated’ with respect to a worker’s employment if the [allegations]

supporting that factor demonstrate that the person or entity has a substantial role in

determining the terms and conditions of a worker’s employment.” Salinas, No. 15-

1915, slip op. at 32–33.

      This is particularly true at the pleading stage, when plaintiffs have had no

“opportunity for discovery as to payroll and taxation documents, disciplinary

records, internal corporate communications, or leadership and ownership

structures.” Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 145 (3d Cir.

2014); see also Ash v. Anderson Merchandisers, LLC, 799 F.3d 957, 961 (8th Cir.

2015) (holding that, at the pleading stage, plaintiffs relying on a joint employer


                                         27
theory are “not required to determine conclusively which [defendant] was their

employer . . . or describe in detail the employer’s corporate structure”).

      We likewise reject the district court’s suggestion that an FLSA plaintiff may

hold a defendant that does not directly employ the plaintiff liable as a joint

employer only if the plaintiff alleges that his direct employer was

“undercapitalized” and that the arrangement between the defendant and the direct

employer was a “mere[] charade[].” Hall, 2015 WL 4064692, at *2. To be sure,

“facts demonstrating that two entities jointly engaged in a bad faith effort to evade

compliance with the FLSA . . . will provide strong evidence that the entities are

‘not completely disassociated’ with respect to that worker’s employment.”

Salinas, No. 15-1915, slip op. at 39. But bad faith is not a precondition to liability

as a joint employer. Id. at 39–40.

      Additionally, even if allegations of bad faith were required—which they are

not—Plaintiffs explicitly allege that the DIRECTV Provider Network was

“purposefully designed to exercise the right of control over DIRECTV’s technician

corps while avoiding the responsibility of complying with the requirements of the

FLSA.” J.A. 97 (emphasis added). Thus, the challenged employment scheme

“ensure[s] [that] DIRECTV controls its technicians’ work, while deliberately

disclaiming their status as employees under state and federal employment laws.”

Id. at 101 (emphasis added). The district court improperly failed to credit these


                                          28
allegations of bad faith—despite the requirement that it do so in ruling on a motion

to dismiss under Rule 12(b)(6)—in dismissing Plaintiffs’ claim.

                                        C.

      The district court’s errors notwithstanding, we may affirm the disposition of

Defendants’ motions to dismiss “on any grounds supported by the record,

notwithstanding the reasoning of the district court.” Tankersley v. Almand, 837
F.3d 390, 395 (4th Cir. 2016) (internal quotation marks omitted). Accordingly, to

determine whether reversal is warranted in this case, we must consider whether,

applying the appropriate legal standards, Plaintiffs’ allegations are sufficient to

state a plausible FLSA joint employment claim against Defendants.

                                         1.

      As previously explained, to determine whether Plaintiffs have alleged a

plausible FLSA joint employment claim, we must first consider whether—taking

Plaintiffs’ allegations, and all reasonable inferences therefrom, as true—

Defendants were “entirely independent” with respect to Plaintiffs’ work as

DIRECTV technicians, 29 C.F.R. § 791.2(a), or, instead, codetermined the

essential terms and conditions of that work, Salinas, No. 15-1915, slip op. at 30.

Analyzing this fundamental question using the six factors set forth above to guide

our inquiry, we conclude that Plaintiffs’ factual allegations establish that




                                        29
DIRECTV, DirectSat, and other members of the DIRECTV Provider Network

jointly determined the key terms and conditions of Plaintiffs’ employment.

      To begin with, Plaintiffs allege that DIRECTV, DirectSat, and the other

Home and Secondary Service Providers instituted and operated a fissured

employment scheme, governed by a web of provider agreements, that endured

throughout Plaintiffs’ periods of employment as DIRECTV technicians and was

essential to the installation and repair of DIRECTV’s own products. DIRECTV

was the principal—and, in many cases, only—client of the lower-level

subcontractors, and DIRECTV often infused capital into or formally “absorb[ed]”

the subcontractors when necessary. J.A. 97.

      Moreover, according to the Complaint, DIRECTV and DirectSat allocated,

through provider agreements with one another and with subcontractors in the

Provider Network, the authority to direct, control, and supervise nearly every

aspect of Plaintiffs’ day-to-day job duties. For example, through these contractual

arrangements, DIRECTV compelled Plaintiffs to obtain their work schedules and

job assignments through DIRECTV’s centralized system and to follow

“particularized methods and standards of installation to assure DIRECTV’s

equipment is installed according to the dictates of DIRECTV’s policies and

procedures.” J.A. 96. And DIRECTV’s provider agreements also allowed the

company “to control nearly every facet of the technicians’ work,” including by


                                        30
requiring Plaintiffs to hold themselves out as representatives of the company, to

wear DIRECTV uniforms, to carry DIRECTV identification cards, and to display

the company’s logo on their vehicles when performing work for the company. J.A.

96–97.

        Contrary to the district court’s assertion that Plaintiffs failed to allege “facts

that would show that DIRECTV has the power to hire and fire technicians [or]

determine their rate and method of payment,” Hall, 2015 WL 4064692, at *2, the

Complaint is replete with allegations that DIRECTV, DirectSat, and other

members of the Provider Network shared authority over hiring, firing, and

compensation. Regarding hiring and firing, the Complaint alleges that “DIRECTV

set forth the qualification ‘hiring’ criteria” for technicians, including Plaintiffs,

while DirectSat and other Home and Secondary Service Providers “implemented

and enforced those qualifications.”        J.A. 94.    And although Plaintiffs’ direct

employers had formal firing authority, DIRECTV used its centralized work-

assignment system to effectively terminate technicians by ceasing to assign them

work.

        DIRECTV and members of its Provider Network also shared authority over

technicians’ compensation.       Whereas DirectSat or other subcontractors issued

Plaintiffs’ paychecks, DIRECTV played an integral role in setting Plaintiffs’

compensation.      For instance, the Complaint alleges that DIRECTV retained


                                            31
authority in its provider agreements to determine whether work performed by

DIRECTV       technicians,   including    Plaintiffs,   was    “compensable”     or

“noncompensable.” J.A. 100. Plaintiffs characterize this compensation scheme as

a “piece-rate” system, through which Plaintiffs were paid a particular rate based on

the specific tasks they performed. Id. A piece-rate system is permissible under the

FLSA only where the parties agree that all of an employee’s hours, including

nonproductive hours, are compensated and included in the employee’s total

working time and where the employer continues to comply with the statute’s

overtime provisions. See 29 C.F.R. § 778.318.

      In addition to compensable work, Plaintiffs also regularly performed

additional tasks that, although essential to the installation and operation of

DIRECTV products, went uncompensated by either DIRECTV or its providers.

This work included “assembling satellite dishes, driving to and between job

assignments, reviewing and receiving schedules, calling customers to confirm

installations, obtaining required supplies, assisting other technicians with

installations, performing required customer educations, contacting DIRECTV to

report in or activate service, working on installations that were not completed, and

. . . perform[ing] additional work on installations previously completed.” J.A. 103.

DIRECTV also retained authority over compensation by imposing “chargebacks

and/or rollbacks” on a technician’s pay when DIRECTV determined, in its sole


                                         32
authority, that the technician provided unsatisfactory service. Id. at 101. By

maintaining authority to determine what work would be deemed compensable and

to impose chargebacks, DIRECTV retained significant authority over the manner

and method by which Plaintiffs and other technicians were paid for their work.

      Regarding DirectSat, Plaintiffs Lewis and Wood assert that the company—

in its role as a middle-manager in the DIRECTV Provider Network—implemented

DIRECTV’s hiring and training criteria, relayed scheduling decisions to

DIRECTV technicians, and required technicians to obtain DIRECTV equipment

and attend DIRECTV-mandated trainings at its facilities. Moreover, Lewis and

Wood allege that DirectSat maintained employment records for all technicians who

performed work for the company, which records DIRECTV reviewed and audited.

      Of course, later discovery may demonstrate that DIRECTV and DirectSat

did not “share, agree to allocate responsibility for, or otherwise codetermine . . . the

essential terms and conditions of” Plaintiffs’ employment, Salinas, No. 15-1915,

slip op. at 31, or that neither Lewis nor Wood was employed, either directly or

indirectly, by DirectSat.    At this stage of the litigation, however, Plaintiffs’

allegations are sufficient to make out a plausible claim that DirectSat was “not

completely disassociated” from DIRECTV and other service providers with regard

to setting the essential conditions under which Plaintiffs Lewis and Wood worked

in their capacities as DIRECTV technicians.


                                          33
                                        2.

      Having established that Plaintiffs’ allegations sufficiently demonstrate that

DIRECTV and DirectSat were not completely disassociated with respect to

Plaintiffs’ work as DIRECTV technicians, we now turn to the second step of the

joint employment inquiry. In particular, we must consider whether, from the

perspective of Plaintiffs’ “one employment” with DIRECTV and DirectSat (or

other applicable entities within DIRECTV’s tiered structure), Plaintiffs have

sufficiently alleged that they were employees, as opposed to independent

contractors, for purposes of the FLSA. Schultz, 466 F.3d at 307. Under the one-

employment theory described above, we consider the entire context of Plaintiffs’

work on behalf of DIRECTV and DirectSat and aggregate those aspects of that

work that Defendants, either jointly or individually, influenced, controlled, or

determined. Id.

      To determine whether Plaintiffs are properly classified as employees or

independent contractors under the FLSA, we focus on the “‘economic realities’ of

the relationship” between the defendants and the plaintiffs. Id. at 304 (quoting

Henderson v. Inter–Chem Coal Co., 41 F.3d 567, 570 (10th Cir. 1994)). In

particular, we consider whether, in performing their work as DIRECTV

technicians, Plaintiffs were “economically dependent” on Defendants or, instead,

were “in business for [themselves].” Id. at 304. To make this determination, we


                                        34
look to the six factors identified by the Supreme Court in United States v. Silk, 331
U.S. 704 (1947). These factors include: “(1) the degree of control that the putative

employer[s] ha[ve] over the manner in which the work is performed; (2) the

worker’s opportunities for profit or loss dependent on his managerial skill; (3) the

worker’s investment in equipment or material, or his employment of other

workers; (4) the degree of skill required for the work; (5) the permanence of the

working relationship; and (6) the degree to which the services rendered are an

integral part of the putative employer[s’] business.” Id. at 304–05.

      With these factors in mind, we conclude that Plaintiffs’ allegations

demonstrate that Plaintiffs were effectively economically dependent on Defendants

while serving as DIRECTV technicians. As alleged by Plaintiffs, Defendants

collectively influenced nearly every aspect of Plaintiffs’ work as DIRECTV

technicians.   In particular, through its agreements with lower-level providers,

DIRECTV largely determined who would be hired as a DIRECTV technician and

exclusively determined the manner in which technicians would be compensated for

their time. Although technicians, like Plaintiffs, largely supplied their own tools,

DIRECTV provided the materials to be installed for DIRECTV customers and

determined whether Plaintiffs’ pay for performing particular services would be

deducted for any reason previously established by DIRECTV.                Therefore,




                                         35
Plaintiffs could not increase their take-home pay through their own ingenuity or

skill.

         Through its required training materials and centralized work-assignment

system, DIRECTV also dictated the manner in which technicians performed their

work and controlled whether and when Plaintiffs could install and repair

DIRECTV products. DIRECTV so extensively controlled Plaintiffs’ day-to-day—

indeed, hour-to-hour—work that the company not only required technicians to use

equipment belonging to DIRECTV, but in fact expected technicians to hold

themselves out as the company’s representatives to customers by wearing

DIRECTV uniforms and nametags and driving vehicles emblazoned with

DIRECTV’s logo.         Finally, Plaintiffs’ work was integral to DIRECTV’s

business—absent Plaintiffs’ work installing and repairing DIRECTV satellite

systems, DIRECTV would be unable to convey its product to consumers.

         At the same time, although DirectSat apparently maintained relatively

limited authority over the manner in which technicians working under its purview

performed their work, Plaintiffs Lewis and Wood allege that the company was

responsible for implementing and enforcing many of DIRECTV’s mandates for its

technicians.    As noted, this arrangement endured throughout these Plaintiffs’

respective periods of employment as technicians, during which time their

installation and repair activities were essential to DIRECTV’s provision of satellite


                                         36
television service to its customers. As such, and because we consider Plaintiffs’

employment for DIRECTV and DirectSat in the aggregate, these allegations amply

demonstrate that Plaintiffs, like other DIRECTV technicians, were economically

dependent on DIRECTV and its affiliate providers in connection with their work

on the company’s behalf. Accordingly, Plaintiffs have stated a plausible claim that

DIRECTV—and, as to Plaintiffs Wood and Lewis, DirectSat—was their joint

employer under the FLSA and that Plaintiffs were “employees” within the meaning

of the FLSA.

                             *            *             *

      In sum, Plaintiffs adequately allege that DIRECTV, DirectSat, and

subcontractors in the DIRECTV Provider Network shared responsibility for and

codetermined the essential terms and conditions of Plaintiffs’ employment as

technicians. Plaintiffs’ allegations further establish that—when viewed from the

perspective of Plaintiffs’ “one employment” with DIRECTV, DirectSat, and other

subcontractors in the Provider Network—Plaintiffs were economically dependent

on—and therefore jointly employed by—DIRECTV and DirectSat. Accordingly,

the district court erred in dismissing Plaintiffs’ FLSA claims on grounds that

Plaintiffs failed to adequately establish joint employment. 10


      10
        Defendants agree that Plaintiffs’ claims under the Maryland Wage and
Hour Law “stand or fall on the success” of their FLSA claims. Appellees’ Br. at
37–38 (citing Turner v. Human Genome Sci., Inc., 292 F. Supp. 2d 738, 744 (D.
                                          37
                                         IV.

      Finally, Defendants ask, in the alternative, that we affirm the district court’s

dismissal of Plaintiffs’ FLSA claims on the ground that Plaintiffs fail to articulate a

sufficiently detailed accounting of the number of uncompensated hours they

Md. 2003)). Consequently, our resolution of the FLSA joint employment question
also resolves Plaintiffs’ claims under this parallel Maryland statute.

      At the same time, however, Plaintiffs concede that the definitions of
“employer” included in the Maryland Workplace Fraud Act and the Maryland
Wage Payment and Collection Law are “technically narrower” than the definition
embraced by the FLSA. Appellants’ Br. at 16 (internal quotations omitted)
(quoting Skrzecz, 2014 WL 3400614, at *7 n.7). Because the district court errantly
concluded that Plaintiffs failed to adequately allege joint employment for purposes
of the FLSA, it did not address whether Defendants constitute “employers” for
purposes of the Workplace Fraud Act and Wage Payment and Collection Law.
Hall, 2015 WL 4064692, at *3. We remand those claims to the district court to
reconsider whether Plaintiffs have stated a claim under the relevant state-law tests
and the proper standard for reviewing motions to dismiss under Rule 12(b)(6).

       We further note that, in passing upon Plaintiffs’ state law claims, the district
court incorrectly suggested that the Maryland Wage and Hour Law and Workplace
Fraud Act share a common definition of covered “employers,” while the state’s
Wage Payment and Collection Law employs a narrower definition of that term.
See Hall, 2015 WL 4064692, at *3. In fact, it is the Workplace Fraud Act and
Wage Payment and Collection Law that share a substantially similar definition,
which diverges slightly from the definitions included in the FLSA and the
analogous Wage and Hour Law. Compare 29 U.S.C.A. § 203(d) (FLSA, defining
“employer” to include “any person acting directly or indirectly in the interest of an
employer in relation to an employee . . . ”) and Md. Code Ann., Lab. & Empl. § 3-
401 (Wage and Hour Law, defining “employer” to include “a person who acts
directly or indirectly in the interest of another employer with an employee”), with
Md. Code Ann., Lab. & Empl. § 3-501(b) (Wage Payment and Collection Law,
defining “employer” to include “any person who employs an individual . . . or a
successor of the person”) and Md. Code Ann., Lab. & Empl. § 3-901(c)
(Workplace Fraud Act, defining “employer” to mean “any person that employs an
individual . . . .”).
                                          38
worked during their respective periods of employment to state a claim for unpaid

overtime wages under the FLSA. Courts are divided as to the level of detail an

FLSA overtime claimant must provide to overcome a Rule 12(b)(6) motion to

dismiss. See Butler v. DirectSat USA, LLC, 800 F. Supp. 2d 662, 667–68 (D. Md.

2011) (summarizing differing approaches). On one hand, a number of lower courts

have adopted an approach under which plaintiffs are required to provide an

approximation of the number of hours for which they were inadequately

compensated to state a plausible overtime claim. See, e.g., Jones v. Casey’s Gen.

Stores, 538 F. Supp. 2d 1094, 1102–03 (S.D. Iowa 2008). Although the precise

degree of specificity required under this standard is less than clear, courts have

expressed well-founded skepticism of such an unduly demanding pleading

standard in overtime cases. See Butler, 800 F. Supp. 2d at 668 (noting that,

“[w]hile [the d]efendants might appreciate having [the p]laintiffs’ estimate of the

overtime hours worked . . . , it would be subject to change during discovery and

if/when the size of the collective action grows and thus of limited value” at the

pleading stage); see also Landers v. Quality Commc’ns, Inc., 771 F.3d 638, 645

(9th Cir. 2014), cert. denied, 135 S. Ct. 1845 (2015) (observing that “most (if not

all) of the detailed information concerning a plaintiff-employee’s compensation

and schedule is in the control of the defendants” (citing Pruell v. Caritas Christi,

678 F.3d 10, 15 (1st Cir. 2012))).


                                        39
      On the other hand, at least three other circuits have adopted a more lenient

approach, requiring plaintiffs only to “sufficiently allege 40 hours of work in a

given workweek as well as some uncompensated time in excess of the 40 hours.”

Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 114 (2d Cir.

2013); Davis v. Abington Mem. Hosp., 765 F.3d 236, 241–43 (3d Cir. 2014)

(adopting Lundy standard); Landers, 771 F.3d at 644–45 (same); see also Manning

v. Bos. Med. Ctr. Corp., 725 F.3d 34, 46–47 (1st Cir. 2013) (applying the Lundy

standard to conclude that plaintiffs alleged sufficient facts to survive dismissal); cf.

Sec’y of Labor v. Labbe, 319 F. App’x 761, 763 (11th Cir. 2008) (per curiam)

(unpublished) (reasoning that, given the relative simplicity of FLSA overtime

claims, extensive pleading is generally unnecessary and allowing claims to proceed

based on allegations that defendant “repeatedly violated stated provisions of the

FLSA by failing to pay covered employees minimum hourly wages and to

compensate employees who worked in excess of forty hours a week at the

appropriate rates”).

      Reviewing these decisions, we are persuaded to adopt the latter approach.

Thus, to make out a plausible overtime claim, a plaintiff must provide sufficient

factual allegations to support a reasonable inference that he or she worked more

than forty hours in at least one workweek and that his or her employer failed to pay

the requisite overtime premium for those overtime hours. Under this standard,


                                          40
plaintiffs seeking to overcome a motion to dismiss must do more than merely

allege that they regularly worked in excess of forty hours per week without

receiving overtime pay. See Pruell, 678 F.3d at 13; Dejesus v. HF Mgmt. Servs.,

LLC, 726 F.3d 85, 90 (2d Cir. 2013) (explaining that the “requirement that

plaintiffs must allege overtime without compensation in a ‘given’ workweek [is]

not an invitation to provide an all-purpose pleading template alleging overtime in

‘some or all workweeks’”).

      At the same time, however, we emphasize that the standard we today adopt

does not require plaintiffs to identify a particular week in which they worked

uncompensated overtime hours.      Rather, this standard is intended “to require

plaintiffs to provide some factual context that will ‘nudge’ their claim ‘from

conceivable to plausible.’” Dejesus, 726 F.3d at 90 (quoting Twombly, 550 U.S. at

570). Thus, to state a plausible FLSA overtime claim, plaintiffs “must provide

sufficient detail about the length and frequency of their unpaid work to support a

reasonable inference that they worked more than forty hours in a given week.”

Nakahata v. N.Y.-Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 201 (2d Cir.

2013). A plaintiff may meet this initial standard “by estimating the length of her

average workweek during the applicable period and the average rate at which she

was paid, the amount of overtime wages she believes she is owed, or any other

facts that will permit the court to find plausibility.” Landers, 771 F.3d at 645


                                       41
(emphasis added) (citing Pruell, 678 F.3d at 14); see also Davis, 765 F.3d at 243

(explaining that “a plaintiff’s claim that she ‘typically’ worked forty hours per

week, worked extra hours during such a forty-hour week, and was not

compensated for extra hours beyond forty hours he or she worked during one or

more of those forty-hour weeks, would suffice” (emphasis in original)).

      Applying this standard here, we conclude that Plaintiffs’ allegations provide

a sufficient basis to support a reasonable inference that Plaintiffs worked

uncompensated overtime hours while serving as DIRECTV technicians.             The

gravamen of Plaintiffs’ Complaint is that, under DIRECTV’s piece-rate

compensation system (the terms of which Plaintiffs allege were not properly

memorialized, as required by the FLSA), Plaintiffs consistently performed

significant work for which they received inadequate compensation. As a result,

Plaintiffs assert that, taking into account their total compensation and the number

of hours they worked on behalf of Defendants, their final pay “did not reflect

compensation for all hours worked and they were not properly compensated for

overtime hours.” J.A. 104.

      As compared to a more traditional overtime claim based on an employee’s

standard hourly wage, Defendants’ alleged piece-rate compensation system

presents certain additional complexity under the FLSA. See 29 U.S.C. § 207(g)

(setting out various methods by which an employer may comply with the statute’s


                                        42
overtime provisions under a piece-rate compensation scheme). At this stage of the

litigation, however, we need not wade into these murky waters. Instead, our

consideration of the sufficiency of Plaintiffs’ claims must again focus on the

degree to which Plaintiffs have alleged that they worked more than forty hours in a

workweek and were not properly compensated for those additional hours.

Landers, 771 F.3d at 645 (applying the Lundy standard to consider overtime

allegations arising out of an employer’s piece-rate compensation system).

      In this case, in addition to their common allegations regarding the nature and

structure of the DIRECTV Provider Network, Plaintiffs each describe in some

detail their regular work schedules, rates of pay, and uncompensated work time.

Specifically, each Plaintiff provides an approximation of his general workweek,

with each Plaintiff alleging that he typically worked in excess (and, in some cases,

well in excess) of forty hours per week. Supplementing these initial allegations,

each Plaintiff further estimates the number of hours he worked in any given week,

including a breakdown of the number of compensable and noncompensable hours

he typically worked, as well as his average weekly pay and the amount by which

this weekly compensation was typically reduced through DIRECTV-imposed

penalties and unreimbursed business expenses.

      This final level of granularity, coupled with Plaintiffs’ common allegations

regarding the types of work DIRECTV designated as compensable and


                                        43
noncompensable, ultimately nudges Plaintiffs’ claims against Defendants from the

merely conceivable to the plausible. At this initial stage, that is all that is required

to overcome Defendants’ motion to dismiss.            Cf. Landers 771 F.3d at 646

(dismissing FLSA claims where the complaint lacked “any detail regarding a given

workweek when [the plaintiff] worked in excess of forty hours and was not paid

overtime for that given workweek and/or was not paid minimum wages”).

Although Plaintiffs may ultimately be unable to substantiate their allegations

through discovery, they have sufficiently alleged a plausible claim to unpaid

overtime for their work on behalf of Defendants.

      The district court’s summary dismissal of Plaintiffs Wood and Lewis’s

claims against DirectSat suffers from a similar infirmity. 11 Contrary to the district



      11
         In disposing of these claims, which are pursued only by Plaintiffs Wood
and Lewis, the district court first questioned the sufficiency of these Plaintiffs’
allegations regarding when they were employed by DirectSat and suggested,
without explanation or citation, that their claims against the company “may be
time-barred.” Hall, 2015 WL 4064692, at *3. In fact, however, Wood and Lewis
specifically allege that they worked as satellite technicians for DIRECTV,
DirectSat, and other entities until 2011 and 2012, respectively.

      In addition to DIRECTV and DirectSat, each of these Plaintiffs indicates
that he worked as a DIRECTV satellite technician for at least one other entity
during the relevant period, with Plaintiff Lewis indicating that he was involuntarily
terminated by an entity called Commercial Wiring Incorporated in December 2012.
Importantly, plaintiffs alleging joint employment under the FLSA need not
“determine conclusively which [defendant] was their employer at the pleadings
stage or describe in detail the employer’s corporate structure.” Ash, 799 F.3d at
961. Rather, at this preliminary stage, it is enough that both Lewis and Wood
                                          44
court’s submission that these Plaintiffs’ allegations suggest that they were “paid an

amount greater than that required by the FLSA,” Hall, 2015 WL 4064692, at *3,

both Lewis and Wood expressly allege that they regularly performed

uncompensated overtime work for Defendants during the course of their

employment as DIRECTV technicians.

      Though again unsupported by any citation or other reasoning, the district

court’s suggestion that Plaintiffs Lewis and Wood fail to state a claim because their

final pay was “greater than required under the FLSA” suggests a fundamental

misapprehension of the statute’s requirements. In addition to setting a federal

minimum wage, the FLSA separately requires employers to pay their workers an

overtime premium for hours worked in excess of forty per week. 29 U.S.C. § 207.

For this reason, even assuming Plaintiffs Lewis and Wood each received an

effective hourly wage above the minimum rate established by the FLSA, their

overtime claims against Defendants are sufficiently pleaded to survive the present

motions to dismiss.

                                         V.

      Under the appropriate legal standards, Plaintiffs have alleged sufficient facts

to make out a plausible claim that Defendants jointly employed them as DIRECTV

technicians. As such, Defendants may be held jointly and severally liable in the

allege that they worked as DIRECTV technicians for DirectSat during the relevant
period to overcome Defendants’ motions to dismiss.
                                         45
event that Plaintiffs performed uncompensated overtime work for Defendants

during Plaintiffs’ respective periods of employment.    Because Plaintiffs have

sufficiently pleaded (1) that DIRECTV—and, as to Plaintiffs Lewis and Wood,

DirectSat—jointly employed them as satellite technicians and (2) that they are

owed some amount of unpaid overtime compensation, we reverse the district

court’s dismissal of Plaintiffs’ FLSA and Maryland state-law claims against

Defendants and remand these consolidated cases for further proceedings consistent

with this opinion.

                                                  REVERSED AND REMANDED




                                       46